Citation Nr: 1824494	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hammertoe disability of the second toe of the right foot, to include as secondary to service-connected bilateral pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.  


REMAND

The Veteran essentially claims that his current hammertoe disability was either caused or permanently aggravated beyond its natural progress by service-connected pes planus with right plantar fasciitis.  In a July 2013 VA medical examination report, a VA examiner reported reviewing the claims file, interviewing the Veteran, and performing an examination.  The examiner diagnosed a hammertoe disability of the second toe of the right foot.  The examiner opined that the Veteran's claimed hammertoe disability was less likely than not caused by service-connected bilateral pes planus.  However, the examiner did not offer any opinion as to whether the hammertoe disability was permanently aggravated beyond its natural progress by the service-connected disability.  Additionally, subsequent to the July 2013 VA examination, the Veteran submitted a report from the internet suggestive of a link between hammertoes and pes planus.  A remand is necessary to schedule an additional VA examination to determine the etiology of the claimed hammertoe disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed hammertoe disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records. 

2.  Then, schedule the Veteran for a VA foot examination with a podiatrist to determine the etiology of the hammertoe disability.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include any in-service examination reports and the Veteran's in-service reports of medical history; the post-service treatment records, to include treatment for both left foot and right foot disabilities; the previous VA examination; the medical information provided by the Veteran; and the Veteran's lay statements.  All indicated tests or studies should be performed.  A complete rationale should be provided for all opinions and conclusions expressed.  After diagnosing any current hammertoe disabilities and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any hammertoe disability diagnosed during the pendency of the appeal, starting in July 2012, was caused by service or any in-service incident?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any hammertoe disability diagnosed during the pendency of the appeal, starting in July 2012, was caused by service-connected bilateral pes planus, right plantar fasciitis, or any service-connected disability?  Please discuss any research submitted by the Veteran regarding a relationship between pes planus and hammertoes, or any medical research relating to a relationship between pes planus and hammertoes.

(c)  Is it at least as likely as not (50 percent or greater probability) that any hammertoe disability diagnosed during the pendency of the appeal, starting in July 2012, was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected bilateral pes planus, right plantar fasciitis, or any service-connected disability?  Please discuss the research submitted by the Veteran regarding a relationship between pes planus and hammertoes, or any medical research relating to a relationship between pes planus and hammertoes.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

